                 Case 2:20-cv-00738-TSZ Document 31 Filed 11/16/20 Page 1 of 4




 1                                                                     The Honorable Thomas S. Zilly
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                            UNITED STATES DISTRICT COURT
13                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
14
15   NINTENDO OF AMERICA INC.,
16                                                         NO. 2:20-cv-00738-TSZ
17                       Plaintiff,
18                                                         DECLARATION OF CAYMAN C.
19           v.                                            MITCHELL
20
21   DOES 1-20, d/b/a, ANXCHIP.COM,
22   AXIOGAME.COM, FLASHCARDA.COM,
23   MOD3DSCARDS.COM, NX-CARD.COM,
24   SXFLASHCARD.COM, TXSWITCH.COM,
25   and USACHIPSS.COM,
26
27                       Defendants.
28
29
30
31
32   Introduction
33          1.       I am an associate attorney at the law firm Jenner & Block LLP, and am one of the
34
35   attorneys representing Plaintiff Nintendo of America Inc. (“Nintendo”) in this action. I make
36
37   this declaration based upon personal knowledge.
38
39          2.       I have been working with Nintendo in the efforts it has undertaken to enforce the
40   Judgment of the Court in this action.
41
42
43
44
45


     MITCHELL DECLARATION - 1                                        GORDON      600 University Street
     No. 2:20-cv-00738                                                TILDEN     Suite 2915
                                                                     THOMAS      Seattle, WA 98101
                                                                    CORDELL      206.467.6477
                  Case 2:20-cv-00738-TSZ Document 31 Filed 11/16/20 Page 2 of 4




 1           3.       In the days following the issuance of the Judgment, Nintendo served the
 2
 3   Judgment on Defendants and sent the Judgment to registrars servicing the infringing websites, as
 4
     third parties acting in active concert and participation with Defendants.
 5
 6           4.       Registrars are internet service providers that register domain names. Registrars
 7
 8   control the domain names, and have the power to transfer domain names from one owner to
 9
10   another without the consent of the original owner.
11
             5.       The registrars complied with the Judgment and transferred the infringing domains
12
13   to Plaintiff, and all of the infringing content hosted at the domain names went offline.
14
15           6.       One day after the domains were transferred to Nintendo, the Doe Defendants who
16
17   previously operated TXSWITCH.COM (one of the domains transferred to Plaintiff) “domain
18
     hopped” and created a “copycat” website.
19
20           7.       Defendants changed a single letter in their original domain name and reappeared
21
22   at STXWITCH.COM.
23
24           8.       To the best of my knowledge and understanding, the website currently available
25   at the STXWITCH.COM domain is identical to the one that had been hosted at the
26
27   TXSWITCH.COM domain. Attached as Exhibit 1 are true and correct copies of screenshots of
28
29   TXSWITCH.COM, taken on October 14, 2020, before it went offline. Attached as Exhibit 2 are
30
31   true and correct copies of screenshots of STXWITCH.COM, taken on October 27, 2020,
32   November 12, 2020, and November 16, 2020, and are accurate representations of the site as it
33
34   exists as of the signing of this declaration. Attached as Exhibit 3 is a true and correct copy of the
35
36   WHOIS data1 for the site STXWITCH.COM, with the date of creation highlighted. And
37
38   attached as Exhibit 4 is a true and correct copy of sections of the source code from
39   STXWITCH.COM, with relevant portions highlighted.
40
41
42
43
44      1
          WHOIS is a public database that stores information about domain names, including, among other things, the
45   date the domain name was registered.


     MITCHELL DECLARATION - 2                                                 GORDON        600 University Street
     No. 2:20-cv-00738                                                         TILDEN       Suite 2915
                                                                              THOMAS        Seattle, WA 98101
                                                                             CORDELL        206.467.6477
                   Case 2:20-cv-00738-TSZ Document 31 Filed 11/16/20 Page 3 of 4




 1            9.       In addition to being an identical website, there are multiple other indicia
 2
 3   demonstrating that the Doe Defendant operators of TXSWITCH.COM domain hopped to
 4
     STXWITCH.COM:
 5
 6       The banner image of STXWITCH.COM prominently reads “TXSWITCH.com” (Ex. 2
 7
 8             at 1–2);
 9
10            The text on the browser tab at the top left of some pages of the website reads “txswitch”
11
12             (Ex. 2 at 4);
13
14            The contact email is “txswitch@outlook.com” (Id.);
15
16            The linked-to Facebook page is “TXswitch” (Id.);
17
18            The copyright notice at the bottom of the screen reads “Copyright©2019 txswitch.com
19
20             All Rights Re-served.” (Id.);
21
22            The source code of current STXWITCH.COM contains various references to the
23
24             previous site TXSWITCH.COM (Ex. 4).
25
26
27            10.      This new domain STXWITCH.COM is actively selling the illegal circumvention
28   devices that were the subject of this suit, and I understand from Nintendo that there has already
29
30   been a confirmed transaction from STXWITCH.COM, and the return address associated with
31
32   that shipment is the same address that appeared on a previous shipment from TXSWITCH.COM.
33
34            11.      Nintendo quickly contacted the registrar of the STXWITCH.COM domain,
35   GoDaddy.com, LLC (“GoDaddy”)—which is the same registrar that had been servicing
36
37   TXSWITCH.COM—informing them that the content previously found at the TXSWITCH.COM
38
39   domain they had just transferred to Nintendo had reappeared at STXWITCH.COM.
40
41            12.      Nintendo requested that the STXWITCH.COM domain be immediately
42   transferred as a successor or variant of TXSWITCH.COM pursuant to the Judgment.
43
44
45


     MITCHELL DECLARATION - 3                                            GORDON      600 University Street
     No. 2:20-cv-00738                                                    TILDEN     Suite 2915
                                                                         THOMAS      Seattle, WA 98101
                                                                        CORDELL      206.467.6477
               Case 2:20-cv-00738-TSZ Document 31 Filed 11/16/20 Page 4 of 4




 1          13.     GoDaddy responded to outside counsel for Nintendo stating that they required the
 2
 3   domain name to be listed in an order to take action.
 4
 5
 6
 7
 8          I declare under penalty of perjury that the foregoing is true and correct.
 9
10   Executed: November 16, 2020                             /s/ Cayman C. Mitchell
11                                                          Cayman C. Mitchell
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     MITCHELL DECLARATION - 4                                         GORDON      600 University Street
     No. 2:20-cv-00738                                                 TILDEN     Suite 2915
                                                                      THOMAS      Seattle, WA 98101
                                                                     CORDELL      206.467.6477
